Citation Nr: 0812119	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-06 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypothyroidism with enlargement of the right lobe.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1965 to June 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board notes that in her March 2006 substantive appeal the 
veteran requested a hearing before a Decision Review Officer 
at the RO.  Although a hearing was scheduled for September 
18, 2006, the veteran informed the RO on September 12, 2006, 
that she wished to cancel the hearing.  Therefore, the 
hearing was canceled.
She has not requested that the hearing be rescheduled.  


REMAND

The veteran claims that she is entitled to a higher rating 
for her service-connected hypothyroidism because it is more 
severe than contemplated by the current 10 percent rating.  
It also appears from her May 2007 statement that she is 
contending that the disability has worsened since the most 
recent VA examination in September 2006.  Along with the 
statement, the veteran submitted additional medical records 
without a waiver of RO consideration.  The RO has not yet 
considered these records.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The AMC or the RO should obtain a copy 
of any pertinent VA outpatient records for 
the period since December 2005.

2.  If the veteran identifies any other 
pertinent, outstanding medical records, 
the AMC or the RO should undertake 
appropriate development to obtain a copy 
of those records.  If it is unable to 
obtain a copy of any such records, it 
should so inform the veteran and her 
representative and request them to submit 
a copy of the outstanding records.

3.  Then, the veteran should be 
afforded a VA examination by a 
physician with appropriate expertise to 
determine the current degree of 
severity of her hypothyroidism.  The 
claims folder must be made available to 
and reviewed by the examiner, and any 
indicated studies should be performed.  
The RO or the AMC should ensure that 
all information required for rating 
purposes is provided by the examiner.

4.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

5.  Then, the AMC or the RO should 
readjudicate the issue on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and her representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



